333DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 07/20/2021.
Claims 1, 2, 5, 6, 7, 8, 9, 10, 12, 13, 14, 15, 16, 19, 20, 21 are amended.
Claims 1 – 21 are presented for examination.

Response to Arguments
Claim Rejections - 35 USC § 101

1. The Applicant has amended claim 1 to recite, in pertinent part, “controlling the autonomous device based on the learned parameter values of the differentiable parameter control function” which is a practical application because the learned parameter values of the differentiable parameter control function are relied upon to achieve the controlling of the autonomous device. Therefore additional elements rely upon the abstract idea. 

Therefore the rejection of claims 1 – 7 are withdrawn.

2. The Applicant has amended claim 8 to recite “to control the autonomous device based on the learned parameter values of the differentiable parameter control function” which is a practical application because the learned parameter values of the differentiable parameter control function are relied upon to achieve the controlling of the autonomous device. Therefore additional elements rely upon the abstract idea. 



3. The Applicant has amended claim 15 to recites “code to control the autonomous device based on the learned parameter values of the differentiable parameter control function” which is a practical application because the learned parameter values of the differentiable parameter control function are relied upon to achieve the controlling of the autonomous device. Therefore additional elements rely upon the abstract idea. 

Therefore the rejection of claims 8 – 14 are withdrawn.

Claim Rejections - 35 USC § 103

1. The Applicants arguments have been considered and they are persuasive. The rejection of claims 1 – 21 are withdrawn.

End Response to Arguments

Allowable Subject Matter
Claims 1 – 21 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance

While the art of record teaches the limitations of claims as outlined in the Office action dated 4/20/2021 none of these references taken either alone or in combination with the prior art of record disclose (claims 1, 8, 15) “… based on simulations of an overall computational graph comprising the first differentiable computational graph and the second differentiable computational graph…” in combination with the remaining elements and features of the claimed invention. It is for these reasons that the Applicant’s invention defines over the prior art or record.

Closest Prior art
Mugan_2019 (10,455,356) teaches differentiable functions and computational graphs and temporal events; however, Mugan_2019 applies these concepts to computer systems for the purpose of producing summaries of unstructured text generated by networks of individuals interacting over time by encoding text into intermediate representations. Therefore Mugan_2019 does not teach “… based on simulations of an overall computational graph comprising the first differentiable computational graph and the second differentiable computational graph…” nor controlling an autonomous device based on the learned parameter values of the differentiable parameter control function.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276.  The examiner can normally be reached on 8:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN S COOK/Primary Examiner, Art Unit 2146